       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLES’ AGENDA, INC., as an
organization; ASIAN AMERICANS
ADVANCING JUSTICE-ATLANTA,                Civil Action
INC., as an organization; GEORGIA         Case No. 1:18-cv-04727-ELR
STATE CONFERENCE OF THE
NAACP, as an organization; NEW
GEORGIA PROJECT, INC., as an
organization; GEORGIA
ASSOCIATION OF LATINO
ELECTED OFFICIALS, INC., as an
organization; PROGEORGIA STATE
TABLE, INC., as an organization;
JOSEPH AND EVELYN LOWERY
INSTITUTE FOR JUSTICE AND
HUMAN RIGHTS, INC., as an
organization; and COMMON CAUSE,
as an organization;

                        Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Secretary of State for the State of
Georgia,

                        Defendant.



     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
           Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 2 of 21




                                        TABLE OF CONTENTS

PRELIMINARY STATEMENT .............................................................................. 1

ARGUMENT ............................................................................................................ 5

I.       Plaintiffs are likely to succeed on their claim that Georgia’s citizenship
         mismatch practices unduly burden the fundamental right to vote. ................. 5

         A.       Defendant Kemp failed to address the burden on voters who
                  submit proof of citizenship with their voter registration
                  applications. ......................................................................................... 6

         B.       Defendant Kemp’s assertions concerning the options available
                  for citizens who bring proof of their citizenship to the polls are
                  inconsistent with his training materials and voters’ experiences. ........ 9

         C.       Defendant Kemp failed to identify any legitimate state interest
                  that is advanced by the citizenship verification protocol. .................. 12

         D.       Plaintiffs’ claims are not barred by the doctrine of laches. ................ 12

II.      The Plaintiffs will suffer irreparable harm absent the requested relief and
         Defendant Kemp will not be harmed by it. .................................................. 14

CONCLUSION....................................................................................................... 15




                                                            i
           Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 3 of 21




                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)

Cases

Fulani v. Hogsett, 917 F.2d 1028 (7th Cir. 1990) .................................................. 13

Marshall v. Meadows, 921 F. Supp 1490 (E.D. Va. 1996) .................................... 13

Perry v. Judd, 471 Fed. Appx. 219 (4th Cir. 2012) ................................................ 13

Soules v. Kawaians for Nukolii Campaign Committee, 849 F. 2d 1176
   (9th Cir. 1988) ................................................................................................... 13

Statutes and Rules

O.C.G.A § 21-2-216(g) .................................................................................... passim

O.C.G.A. § 21-2-224(a) ............................................................................................ 7




                                                           ii
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 4 of 21




                            PRELIMINARY STATEMENT

      Plaintiffs request the following narrowly tailored relief to ensure that eligible

Georgian voters with pending citizenship mismatches, approximately 3,143 as of

the July 2018 pending list, are allowed to vote if they bring the required proof to

their polling location and are aware of their options.

      If poll managers may confirm already that the applicant presented one of the

forms of acceptable proof of citizenship and ID, and mark provisional ballots to be

counted without any further action, as Defendant Kemp asserts, there is no reason

the applicant should not be permitted to vote a regular ballot. Plaintiffs thus

request that the Court direct the Georgia Secretary of State’s Office to allow

county election officials to permit eligible voters who registered to vote, but who

are inaccurately flagged as non-citizens, to vote a regular ballot by furnishing proof

of citizenship to poll workers or deputy registrars.

      Because statements made by Defendant Kemp, including on his website,

concerning what applicants with pending citizenship mismatches need to do to vote

are misleading and may cause confusion, Plaintiffs also request that the Court

direct notice as follows:

          • that Defendant Kemp update the “Information for Pending Voters” on
            the Secretary of State’s website so that it provides clear instructions
            and guidance to voters in pending status and conforms to the October
            23 Bulletin;
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 5 of 21




         • direct the Defendant to direct all county registrars, deputy registrars,
           poll managers and poll workers to review Mr. Harvey’s October 23,
           2018 bulletin and that copies of the bulletin be available at each
           polling location, including at the check-in stations; and

         • direct the Defendant to issue a press release accurately describing this
           interim relief, the updated information for pending applicants on the
           Secretary of State’s website and whom pending applicants should
           contact if they have any additional questions or concerns.

      Defendant’s Kemp’s opposition (Doc. 24-2) (“Opp.”) is based on three

faulty premises: (1) the 2017 settlement agreement applied to a citizenship

verification procedure which Defendant now contends is being implemented

pursuant to O.C.G.A. § 21-2-216(g)(7)—a law which Defendant agreed was not

being implemented at the time of the prior settlement agreement and was expressly

exempted from the terms of the agreement; (2) individuals flagged for a signature

mismatch have not yet submitted satisfactory proof of citizenship to the board of

registrars; and (3) since 2017, Defendant Kemp has had in place a fully-

implemented policy that allows voters to show proof of citizenship at the polls and

vote regardless of whether a deputy registrar is present.

      First, the lawsuit settled in the agreement Defendant Kemp relies on

challenged Defendant Kemp’s previous administrative practice of requiring

information on voter registration applications to match exactly information

maintained by DDS or SSA. Subsequently, Georgia passed HB 268, which

                                          2
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 6 of 21




codified Secretary Kemp’s procedure for verifying driver’s license and social

security numbers. HB 268, however, does not require Defendant Kemp to match

the information on voter registration applications with citizenship records

maintained by DDS. Rather, Defendant now contends that the citizenship

verification procedure at issue here is an implementation of Georgia’s

documentary proof of citizenship statute, O.C.G.A. section 21-2-216(g)(7); (see

Opp. 1-2), which had not been implemented at the time of the previous suit and

was not the subject of the previous agreement. Indeed, the settlement agreement

stated explicitly that it was “not intended to limit in any way or waive any of the

parties’ rights with respect to the implementation of O.C.G.A section 21-2-216(g)

in the future, including any rights the Plaintiffs may have to challenge the statute or

its implementation under Georgia or federal law.” Harvey Decl. Ex. A at 2.

      Second, Defendant Kemp assiduously ignores in his Opposition the fact that

Georgia election officials are routinely relying on outdated DDS citizenship

records to place individuals in pending status despite the fact that Defendant Kemp

is aware that many newly naturalized citizens submit proof of citizenship already

with their applications. (See Supplemental Declaration of Helen Butler, (“Supp.

Butler Decl.”) ¶¶ 4-7, Ex. F.) Plaintiff ProGeorgia alone has identified 426

individuals who registered at naturalized ceremonies—where the practice is to


                                          3
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 7 of 21




attach proof of citizenship to the registration—who are still on the pending list.

There is no reason that these voters should be required to show their proof of

citizenship a second time. See O.C.G.A. § 21-2-216(g)(4)( once an applicant has

produced satisfactory proof of citizenship to the board of registrars she “shall not”

be required to submit that proof to that or any other county as long as the applicant

remains continuously registered to vote in the Georgia).

      Third, Defendant Kemp asserts that since 2016, Georgia has offered voters

four different ways to resolve citizenship mismatches at their polling location.

(Opp. 14-15.) Although these different ways are outlined in an October 23

bulletin1—Defendant has offered no evidence that county election officials for this

cycle were given any training whatsoever on the procedures outlined in the

Opposition before October 23, 2018—8 days into early voting—when a bulletin

was simply posted to an online board for election officials. In fact, the 2018 poll

worker manual does not include these options in its instructions regarding voters

with citizenship mismatches, despite the fact that poll workers are generally the

first person a voter will show ID to in the polling place. And Defendant Kemp’s




1. Defendant Kemp has provided Plaintiffs with a copy of the October 23 bulletin,
   which is attached as Ex. A.
                                          4
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 8 of 21




website simply states on its page for “pending” voters: “For the November 6, 2018

election, you will need to show the proof of citizenship to a deputy registrar.”2

      This is borne out by the experience of Yotam Oren, a recently naturalized

United States citizen. He showed up at his Fulton County polling location to vote

on October 16, 2018, there was no deputy registrar present to resolve his

citizenship mismatch; the poll manager did not send his proof of citizenship to a

deputy registrar who immediately moved him into active voting status; and he was

not offered the opportunity to cast a provisional ballot that would be counted as

vote without any further action required of him. (Declaration of Yotam Oren

(“Oren Decl.”), Ex. B.)

                                   ARGUMENT

I.    Plaintiffs are likely to succeed on their claim that Georgia’s citizenship
      mismatch practices unduly burden the fundamental right to vote.

      Defendant Kemp’s verification practices have severely burdened the right to

vote of eligible Georgians who have been inaccurately flagged as non-citizens

without advancing any state interest: (1) by placing newly naturalized U.S.

citizens into pending status even when they submit documentary proof of

citizenship because of an automated system that relies on outdated DDS records;



2. Information for Pending Voters, Georgia Secretary of State,
   http://sos.ga.gov/index.php/general/information_for_pending_voters.
                                          5
        Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 9 of 21




and (2) by placing needless hurdles in front of voters when they bring documentary

proof of citizenship with them to vote.

      The Opposition argues that there is no burden at all because there are five

ways for eligible Georgian citizens flagged by the verification procedure as non-

citizens to cure the mismatch. (Opp. 13-16.) But Defendant Kemp’s account of the

options available options is inconsistent with the actual experience of voters and

the prior guidance he has given election workers for this election.

      A.     Defendant Kemp failed to address the burden on voters who
             submit proof of citizenship with their voter registration
             applications.

      Defendant Kemp ignores that applicants who submit documentary proof of

their citizenship with their voter registration applications should not be placed into

pending status in the first place. See Declaration of Harvey Soto (Doc. 17-12) ¶¶ 6-

7; Declaration of Maria del Rosario Palacios (Doc. 17-13) ¶¶ 5-9;3 Supp. Butler

Decl. ¶¶ 4-7; Oren Decl. ¶¶ 4-7; see also O.C.G.A. Section 21-2-216(g)(4).




3. Defendant Kemp does not dispute these accounts from voters who submitted
   documentary proof of citizenship with their applications and puts forward no
   evidence to the contrary. However, he inaccurately states in footnote 3 that Mr.
   Barreto and Ms. Maria Rosario Palacios “provided the citizenship
   documentation requested after receiving letter notification.” Opp. at 18, n.3. In
   fact, they both provided the citizenship document with their initial applications.


                                          6
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 10 of 21




       Given Plaintiff ProGeorgia’s experience, Plaintiffs have been able to

identify the tangible impact of this fundamental failure of the registration process.

ProGeorgia has well-developed procedures to ensure that the new Americans it

registers at naturalization ceremonies routinely include copies of their

naturalization certificates with their applications. See Declaration of Nick Marshall

(“Marshall Decl.”), Ex. C ( ¶¶ 6-14). Yet, based on the July 4, 2018 pending list,

ProGeorgia has identified approximately 426 citizens whom it assisted in

registering at a naturalization ceremony who were flagged as a potential non-

citizen, placed into pending status, and remain in pending status. Id. ¶ 28. At least

416 of those individuals have registered since July 1, 2017, the effective date of

HB 268. Id. ¶ 30.4

       The only evidence of training on this issue that Defendants put forward is a

single sentence in a training slide: “Also, check to see if a copy of identification or

citizenship documentation was included the application. . . . These documents may

also be used to overcome verification issues.” Harvey Decl., Attach. E. But this

presentation was given on October 18, 2018, Harvey Decl. ¶ 22; see also Attach. E,

more than a week after voter registration closed in Georgia, O.C.G.A. § 21-2-
4
    Of these 416 voters, 3 (0.7%) are American Indian or Alaskan Native, 152
    (36.5%) are Asian American or Pacific Islander, 116 (27.9%) are Black, 58
    (13.9%) are Hispanic, 17 (4.1%) are of another race, 9 (2.2%) did not mark
    their race, and 61 (14.7%) are White. Id. ¶ 30.
                                           7
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 11 of 21




224(a), and two days after Plaintiffs filed their initial complaint in this case. (Doc.

1). Indeed, this instruction was issued three months after Plaintiffs alerting

Secretary Kemp to this problem. See Letter dated July 18, 2018 to Honorable Brian

P. Kemp, Ex. D. Furthermore, the permissive language of this slide is inconsistent

with the mandatory language in O.C.G.A. Section 21-2-216(g)(4) and (6) stating

that registrars are required to indicate on the voter’s record that he or she produced

satisfactory proof of citizenship and the voter shall not be required to produce it

again as long the voter remains continuously registered in Georgia.

      This October 18 guidance created after the registration deadline for the

November 2018 election is insufficient to remedy the imminent harm. Diana

Cofield—a deputy registrar in Troup County for approximately ten years until

August 28, 2018, who herself checked for naturalization documents when there

was a citizenship mismatch—has no recollection of guidance suggesting that

officials check initial application documents for proof of citizenship after a

citizenship mismatch appears in the Enet system. Declaration of Diana Cofield, Ex.

E ¶ 16. All evidence points in one direction: Georgia election officials have

routinely placed applicants into pending status whenever theres is “a mismatch of

citizenship status” based on the DDS records, regardless of whether proof of

citizenship was already submitted. (Opp. at 17-18, n. 2)


                                           8
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 12 of 21




      B.     Defendant Kemp’s assertions concerning the options available for
             citizens who bring proof of their citizenship to the polls are
             inconsistent with his training materials and voters’ experiences.

      Defendant Kemp also failed to adequately address the burden on voters with

pending citizenship mismatches who attempt to resolve the mismatch at the polls

will face, especially in light of misleading information. The primary evidence

Defendant Kemp puts forward in support of his position is a bulletin issued on

October 23, 2018. Harvey Decl. ¶¶ 23-26.5 This bulletin is a step forward in

solving some of the problems. But there is little to no evidence that the procedures

in the bulletin were actually in place prior to October 23, nor is there any evidence

that adequate training has been provided to ensure these policies are being

followed now.6




6. Mr. Harvey’s apparent confusion about the procedures he put into place to
   address citizenship mismatches further demonstrates that election officials have
   not been trained adequately on the procedures. In particular, Mr. Harvey
   incorrectly attests that pursuant to the settlement agreement, options 1-4 were in
   place for the November 2016 election, Harvey Decl. ¶ 18, when, in fact, eligible
   Georgians were only able to vote if they provided proof of citizenship “and a
   deputy registrar [was] available to review the proof of citizenship.” Harvey
   Decl. Attach. A, Ex. 5. Otherwise, they were required to cast a provisional
   ballot and provide proof of citizenship after voting to the county registrar. Id.
   Mr. Harvey also attests that the only addition made by his October 23
   memorandum was the option to cast a provisional ballot and then fax, email, or
   text their proof of citizenship before the Friday following Election Day. In fact,
   this option was supposed to be offered in 2016. Id. at 3.
                                          9
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 13 of 21




      Defendant offered no evidence of any trainings, memoranda, or any other

material implementing these procedures whatsoever during the current election

cycle before October 23, 2018, when, 8 days into early voting, the bulletin was

simply posted to an online bulletin board for election officials. See id ¶ 23. To the

contrary, current materials discussing pending voters with citizenship mismatches

paint a different picture altogether. The 2018 poll worker manual does not include

options 3 (electronically submitting proof of citizenship to a deputy registrar from

the polls) or option 4 (provisional ballot to be counted based on poll manager’s

approval of documentary proof of citizenship).7 Nor does it include any

information regarding how citizens may text, email, or fax their proof of

citizenship to the registrar after casting a provisional ballot. Similarly, Defendant

Kemp’s website page for “pending voters” instructs those with citizenship

mismatches only as follows: “For the November 6, 2018 election, you will need to

show the proof of citizenship to a deputy registrar.”8

      The experience of voters at the polls is also inconsistent with the October 23

bulletin. Yotam Oren’s experience at the polls in Fulton County on October 16,


7. See, generally, State of Georgia Poll Worker Manual (2018), available at
   https://georgiapollworkers.sos.ga.gov/Shared%20Documents/Georgia%20Poll
   %20Worker%20Training%20Manual.pdf.
8. Information for Pending Voters, Georgia Secretary of State,
   http://sos.ga.gov/index.php/general/information_for_pending_voters.
                                          10
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 14 of 21




2018, provides an example of the hoops new Americans have to jump through in

practice when seeking to cast a ballot. See Oren Decl. Mr. Oren believes he

submitted his naturalization certification with his registration application, but he

was nonetheless placed in pending status. Id. ¶¶ 4-7, 9.

      On October 16, 2018, when he presented his passport to verify his

citizenship at the Fulton County early voting location, no deputy registrar was

present to review it. Id. ¶¶ 12-13. Mr. Oren waited while an official sought several

times to reach someone who could approve his proof of citizenship to enable him

to vote. Id. ¶¶ 14-15. He left the poll when the poll worker was unable to contact

by phone the sole person who could apparently register him to vote. Id. ¶¶ 16-17.

He was not offered a provisional ballot that would be marked by the poll manager

to be counted as a vote without any further action required by him. Id. ¶ 18. In fact,

he was not offered a provisional ballot at all.9 Mr. Oren’s experience confirms that

the practice in this election has not reflected the procedures laid out in the belated

October 23, 2018 bulletin.

9. On October 17, Mr. Oren called the registrar’s office and was instructed to go
   back to his polling place, show his proof of citizenship, and ask the staff to call
   Pamela Coleman to approve his proof of citizenship. Id. ¶ 19-21. He did as
   instructed and was finally permitted to vote. Id. ¶ 22-28. When he called the
   registrar’s office, he was not offered the option to text, email, or fax his proof of
   citizenship. Mr. Oren’s experience also contradicts Mr. Harvey’s testimony
   suggesting a deputy registrar is present at “all polling sites” in Fulton County.
   Harvey Decl. ¶ 15.
                                          11
          Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 15 of 21




          C.    Defendant Kemp failed to identify any legitimate state interest
                that is advanced by the citizenship verification protocol.

          The Opposition argues that the citizenship verification procedure is

necessary to advance Georgia’s interest “in ensuring that its voters are citizens of

the United States.” (Opp. 13.) But Defendant Kemp fails to explain how requiring

applicants who submit proof of citizenship with their applications to submit the

same documents again advances this interest. (Plaintiffs’ Mem. 19-20.) Nor does

he explain how this interest is served by requiring voters whose proof of

citizenship is approved by poll managers to vote a provisional rather than regular

ballot.

          D.    Plaintiffs’ claims are not barred by the doctrine of laches.

          The Opposition argues that Plaintiffs’ claims are barred by the doctrine of

laches, based primarily on the February 2017 settlement agreement that certain of

the Plaintiffs and Defendant Kemp entered concerning a previous lawsuit

concerning Defendant Kemp’s prior exact match administrative procedure.

          As noted above, the settlement agreement argument is a red herring because

any implementation of O.C.G.A. section 21-2-216(g) was expressly exempted

from the settlement agreement and was not being implemented at the time of that

agreement. The prior lawsuit did not involve the facts alleged here, which include



                                            12
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 16 of 21




Defendant Kemp’s failure to ensure that applicants who submit documentary proof

of citizenship are fully registered the first time.

      The cases Defendant relies on to argue that Plaintiffs’ claims are barred by

laches are inapposite because, unlike here, the plaintiffs in those cases either

sought dramatic relief that would affect the state’s ability to conduct the election or

waited until after the challenged action was taken before commencing litigation.

See Perry v. Judd, 471 Fed. Appx. 219, 220 (4th Cir. 2012) (presidential

candidates asked the court to either add the candidates’ names to primary ballot or

enjoin Virginia Board of Elections from ordering, printing, or mailing ballots);

Marshall v. Meadows, 921 F. Supp 1490, 1491 (E.D. Va. 1996) (plaintiffs asked

the court to declare Virginia’s open primary law unconstitutional, which would

have necessitated legislation and implementation of a new voting system); Fulani

v. Hogsett, 917 F.2d 1028, 1031 (7th Cir. 1990) (plaintiff third-party candidate

sought to remove Democratic and Republican candidates from Indiana’s general

election ballot after ballots had already been printed); Soules v. Kawaians for

Nukolii Campaign Committee, 849 F. 2d 1176, 1180 (9th Cir. 1988) (plaintiffs

sought to invalidate an election after the votes had been counted already).

      Plaintiffs, by contrast, seek limited relief, namely, that the Court direct

Defendant Kemp to (1) permit poll workers, who are already permitted to mark


                                           13
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 17 of 21




provisional ballots as valid upon presentation of proof of citizenship

documentation, to provide voters regular ballots on the same basis; and (2) provide

notice and training concerning the procedures being followed. Since Plaintiffs are

primarily seeking to ensure that voters are not unduly burdened by Defendant’s

errors and omissions in alleged current practice, there is no Purcell or laches

problem presented here.

II.   The Plaintiffs will suffer irreparable harm absent the requested relief
      and Defendant Kemp will not be harmed by it.

      The Opposition argues that Plaintiffs have failed to identify any individual

voter who has been disenfranchised as a result of the citizenship verification

procedure (Opp. 17-20), but the harm Plaintiffs identify is far from speculative.

(Plaintiffs’ Mem. 23-24.) Indeed, Plaintiff ProGeorgia has identified 426

individuals it helped register to vote who still have a citizenship mismatch.

Marshall Decl. ¶ 26-28. The vast majority of these individuals submitted proof of

citizenship with their registration. These numbers taken together with Mr. Oren’s

experience demonstrate a very substantial risk of disenfranchisement.

      Defendant Kemp has significantly increased the risk that individual voters

will be disenfranchised as a result of the citizenship verification procedure. Since

this issue has caught the public’s attention during his high profile race for



                                          14
       Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 18 of 21




Governor, Defendant Kemp has repeatedly stated that voters in pending status only

need to show photo ID to vote.10

      Nor did Plaintiffs, as Defendant argues, delay in bringing this action. (Opp.

20-24) As discussed at length above, this case is based on new facts that Plaintiffs

have developed over time. Individual stories were not necessarily indicative of a

policy problem until the Plaintiffs gathered sufficient data to identify a pattern

      Finally, Defendant Kemp will not be harmed by providing notice of the

procedures he asserts are being followed already or by allowing already trained

poll managers to provide regular ballots to voters who bring documentary proof of

citizenship to the polls.

                                   CONCLUSION

      For the foregoing reasons and the reasons set forth in Plaintiffs’

memorandum, Plaintiffs respectfully request that the Court enter an order granting

their motion for a preliminary injunction and such further relief as it deems just

and proper.




10. See, e.g., Curt Yoemans, “Brian Kemp addresses voter registration flap,”
   Gwinnett Daily Post (October 12, 2018) (“Yoemans”),
   https://www.gwinnettdailypost.com/local/brian-kemp-addresses-voter-
   registration-flap/article_43ba1f6e-71b1-52d5-b735-d67d12a0085e.html.
                                          15
      Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 19 of 21




Dated: October 29, 2018         Respectfully submitted,

                          By:   /s/ Bryan L. Sells
                                Bryan L. Sells
                                Georgia Bar No. 635562
                                The Law Office of Bryan L. Sells, LLC
                                Post Office Box 5493
                                Atlanta, Georgia 31107-0493
                                Telephone: (404) 480-4212
                                bryan@bryansellslaw.com

                                Kristen Clarke, Esq. (*pro hac vice to be filed)
                                Jon Greenbaum, Esq. (*pro hac vice)
                                Ezra D. Rosenberg, Esq. (*pro hac vice)
                                Julie Houk, Esq. (*pro hac vice)
                                John Powers, Esq. (*pro hac vice)
                                kclarke@lawyerscommittee.org
                                jgreenbaum@lawyerscommittee.org
                                erosenberg@lawyerscommittee.org
                                jhouk@lawyerscommittee.org
                                jpowers@lawyerscommittee.org
                                Lawyers’ Committee for Civil Rights Under Law
                                1401 New York Avenue NW, Suite 400
                                Washington, D.C. 20005
                                Telephone:         (202) 662-8600
                                Facsimile:         (202) 783-0857

                                Vilia Hayes, Esq. (*pro hac vice)
                                Gregory Farrell, Esq. (*pro hac vice)
                                Hughes Hubbard & Reed LLP
                                One Battery Park Plaza
                                New York, New York 10004-1482
                                Telephone:         (212) 837-6000
                                Facsimile:         (212) 422-4726

                                Danielle Lang, Esq. (*pro hac vice)
                                Mark Gaber (*pro hac vice)
                                J. Gerald Hebert (*pro hac vice)
                                        16
Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 20 of 21




                      dlang@campaignlegalcenter.org
                      MGaber@campaignlegalcenter.org
                      GHebert@campaignlegalcenter.org
                      Campaign Legal Center
                      1411 K Street NW, Suite 1400
                      Washington, DC 20005
                      Telephone:       (202) 736-2200
                      Facsimile:       (202) 736-2222

                      Phi Nguyen
                      Georgia Bar No. 578019
                      Asian Americans Advancing Justice – Atlanta
                      5680 Oakbrook Parkway, Suite 148
                      Norcross, Georgia 30093
                      pnguyen@advancingjustice-atlanta.org
                      Telephone: (770) 818-6147

                      Counsel for Plaintiffs




                              17
          Case 1:18-cv-04727-ELR Document 27 Filed 10/29/18 Page 21 of 21




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of October 2018, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which will

automatically send e-mail notification of such filing to the following attorneys of

record:

      Cristina M. Correia
      Senior Assistant Attorney General
      Georgia Department of Law
      40 Capitol Square, SW Atlanta, GA 30334
      404-656-7063
      FAX: 404-651-9325
      ccorreia@law.ga.gov

                                             /s/ Bryan L. Sells
                                             Bryan L. Sells
